Bloodworth, J.
The defendant was convicted of carrying a pistol and of pointing a pistol at another. The two eases were tried together. The motion for a new trial in each case is based on the general grounds only. The evidence authorized the verdict, which was approved by *161the trial judge, and the judgments overruling the motions for a new trial are Affirmed.
Decided July 26, 1927.
B. A. Paterson, for plaintiff in error.
B. T. Castellón), solicitor-general, B. B. Arnold, E. C. Hill, contra.

Broyles, O. J., and Lulce, J., concur.